Fourth Court of Appeals
                                    San Antonio, Texas
                                        February 13, 2020

                                       No. 04-20-00019-CV

                                IN THE INTEREST OF L.M.S.

                   From the 37th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CI06224
                       Honorable Cathleen M. Stryker, Judge Presiding


                                          ORDER
        The clerk’s record was originally due February 10, 2020, but was not filed. On February
12, 2020, the district clerk filed a notification of late record, stating that the clerk’s record was
not filed because appellant had failed to pay or make arrangements to pay the clerk’s fee for
preparing the record and that appellant was not entitled to appeal without paying the fee.

         We therefore ORDER that appellant provide written proof to this court that either (1) the
clerk’s fee has been paid or arrangements have been made to pay the clerk’s fee; or (2) appellant
is entitled to appeal without paying the clerk’s fee by February 24, 2020. If appellant fails to
respond within the time provided, this appeal will be dismissed for want of prosecution. See TEX.
R. APP. P. 37.3(b).




                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of February, 2020.



                                                      ___________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court